Title: From John Adams to Louisa Catherine Johnson Adams, 30 March 1823
From: Adams, John
To: Adams, Louisa Catherine Johnson



My dear daughter
Quincy 30 March 1823

Your journal which has become a necessary of life to me has failed me for so a long a time but I must excuse it because it too severe a tax upon you & I hope & presume that George is too deeply absorbed in the studies of his profession to be able to spare time to copy your records. We are here in a newspaper flurry of flickerings for Govenor & they will associate your husband with Mr Otis as two friends like Theseus & Perithous—it is true that Mr A. has been & I stil believe still is the best friend to Mr O. he ever had but he never gave countenance to the eccentricities in politics of Mr. O. No, not for a moment. Cato some times stood a candidate for election to offices & failed; but Rome and not Cato was disgraced by the failure. Mr A. I presume will make no bargains and give no pledges. He will be free or nothing. He will be suaviter in modo—fortiter in re” a point in which his father too often failed His character stands at present on too high an elevation to be injured by the result of any election—though but a very small part of his merit is known to America or to any other people. I look forward to the month of August with some gleams of hope of seeing you all once more—but if I should be dissappointed the will of eternal wisdom be done. George might give me some accounts of the talents & eloquence of some of the great lawyers at the bar of the supreme court & the most conspicuous speakers in Congress, but I would not wish him to borrow too much time from his books—We have much snow on the ground & more threatened on this 30 March. We are all well and write in respects compliments & love with your affectionate father

J. A